Citation Nr: 1424119	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include memory loss and dementia, to include as due to an undiagnosed illness and/or secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to July 1956, April 1968 to October 1969, and from October 1990 to July 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the July 2010 rating decision, the RO, in part, declined to reopen claim of entitlement to service connection for memory loss/dementia.  In an August 2012 decision, the Board reopened the Veteran's claim of entitlement to service connection for memory loss/dementia.

The Veteran's claim was most recently remanded in September 2013 for further development.  The case has since been returned to the Board for adjudication.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's psychiatric disorder to include memory loss and dementia was not incurred in or aggravated by active service, nor is it secondary to a service-connected disability or due to an undiagnosed illness.

CONCLUSION OF LAW

The Veteran's psychiatric disorder to include memory loss and dementia was not incurred in or aggravated by active service, secondary to a service-connected disability, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2009 and September 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  Both letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  These letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney who has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records (STRs) and VA medical records are in the file.  The RO made multiple attempts to obtain the records from the 172nd Transportation Army Reserve Unit.  In the April 2010 request, the RO erroneously requested records from the 127th Transportation Army Reserve Unit.  The RO then contacted the Point of Contact (POA) for the correct unit in June 2010.  The RO employee was told that these records were no longer with the unit and had been sent to the records center in St. Louis, Missouri.  All available records from the National Personnel Records Center (NPRC) in St. Louis, Missouri, were received no later than 1995.  The Veteran was informed that the records from the 172nd Transportation Army Reserve Unit were unavailable in a July 2010 letter and he was asked to submit any of these records that he may have.  He did not submit any.  The Board finds that attempts to retrieve these records have been made and any further attempts to obtain these records would be futile.  Moreover, the Veteran has not contended that he sought treatment for memory problems either during active duty or during his reserve duty.  

Nevertheless, it is important to note that when STRs are missing, the Board has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided VA examinations in September 2012 and October 2013, the latter of which is contained in the Virtual VA file.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination in September 2012.  Based on the foregoing, the examiner concluded that the Veteran's memory loss and dementia was not due to or aggravated by an event, disease, or injury incurred during active service, to include due to exposure to toxins during the Persian Gulf War (PGW) or secondary to service-connected PTSD.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the October 2013 VA examination and report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the Veteran has contended that he suffers from memory loss/dementia due to service in the Southwest Asia from 1990 to 1991.  

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).  Also, a disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that he has memory loss and dementia either secondary to his service-connected PTSD or due to an undiagnosed illness related to service in the Persian Gulf.  There is no question that the Veteran current suffers from a cognitive impairment and has been diagnosed as having dementia.  The question is whether this impairment/dementia is caused or aggravated by his military service or secondary to a service-connected disability.  

A review of the Veteran's service treatment records shows no complaints of memory loss or dementia symptoms during service.  Nor has the Veteran contended otherwise.  

In March 1994, the Veteran underwent a PGW examination during which he complained of occasional short-term memory loss.  No opinion was given as to the etiology of the memory loss, and he was referred for a psychological assessment.  

The Veteran underwent a psychological evaluation in January 1995, during which he reported some memory problems when he returned from the Persian Gulf.  He said that he did not notice any memory problems, but his wife and children did.  He described his memory problems as impacting his short-term memory.  He recalled having to wear gas masks from time to time, but was not aware of any chemical exposure.  The examiner indicated that "results on the Micocog Assessment of Cognitive Functioning were not supportive of a dramatic memory deficit though the veteran's score on the memory sub-test was in the high end of the low average range."  Otherwise, the Veteran's scores were in the average range for the other areas of testing.  

The examiner noted that "part of the veteran's difficulty in memory may have been the result of his above average score on reading the stories to be memorized-his quick reading subsequently resulting in poor retention."  Following additional testing, the examiner indicated that the Veteran's visual memory was substantially and significantly better than his verbal memory.  In sum, the examiner indicated that the Veteran showed some memory problems-mostly with verbal memory, but otherwise, his cognitive abilities were relatively intact.  The examiner also indicated that the Veteran's "severe repression may reflect some underlying anxiety or depression which could affect [his] memory ability.  Nothing in particular about the veteran's military experience would appear to account for these results."  

The Veteran was afforded another VA psychiatric examination in May 1997, during which the examiner noted that the Veteran had a "virtually nil" history of psychiatric problems.  This examiner opined that the Veteran has no current memory defect or psychiatric disorder, and the Veteran reported that neither he, nor his wife knew why he was sent for this evaluation.  Mental status examination revealed normal memory both recent and remote.  Ultimately, the examiner found that the Veteran did not have any current psychiatric disorder, or social/occupational impairment.  

Private treatment records show a diagnosis of dementia at least as early as 2005.  In a September 2005 note, the Veteran's private physician indicated that his depression "could be" aggravating his dementia.  

In his February 2009 claim to reopen, the Veteran first reported being exposed to irritants while serving the Persian Gulf.  He essentially described exposure to diesel fuel, chemicals, and other environmental pollutants.  

In May 2010, the Veteran underwent VA neurocognitive and psychiatric examinations.  During the psychiatric examination, the Veteran again reported the onset of memory problems following his return from the Persian Gulf.  The examiner indicated that the Veteran's memory was intact enough for him to finish his career upon his retirement in 1992 (from civil service) and in 1994 (from the Army Reserve).  He reported current short- and long-term memory problems, but has no problems with remembering old friends and family.  The examiner noted that the Veteran's anxiety is not beyond what would be expected from his stressors, and he has no depressive symptoms that are beyond what would normally occur due to life stressors.  He recalled taking chemical antidote pills in service and was vaccinated for anthrax.  He experienced chemical attack alerts during service and had to decontaminate equipment.  The examiner diagnosed dementia, NOS, the etiology of which has not been established.  

Following review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's dementia is at least as likely as not a progression of the mild cognitive impairment he had in 1995.  He indicated that he could not provide an opinion as to the etiology of the Veteran's dementia without resort to speculation as the mild cognitive impairment was first diagnosed 4 years following return from the Persian Gulf.  

In the neurocognitive examination, the Veteran denied any head injury or loss of consciousness.  He also denied a family history of a cognitive disorder or dementia, and his siblings have had intact cognition through their extended life spans.  The Veteran stated that his memory declined since returning from the Persian Gulf where he was exposed to chemicals.  Following cognitive testing, the examiner indicated that the Veteran is "aware of and distressed by his memory decline," and described his neurocognitive impairment as ranging from mild to severe and is consistent with his dementia diagnosis.  The examiner did not provide any etiological opinion with respect to the Veteran's memory loss/dementia.  

In an October 2010 private neuropsychiatric evaluation, the neuropsychologist indicated that the Veteran's "history of multiple toxic exposure may certainly be a contributor [to the current dementia], with his clinical picture further confounded by his psychiatric history significant for marked and enduring PTSD symptomatology."  She noted that the Veteran's memory decline had its onset upon return from the Persian Gulf, but he could not provide a date as to when the onset occurred.  

In a June 2011 statement from the Veteran's son, who is a Physician's Assistant with the Army, noted that the Veteran was exposed to many toxins in service.  He recalled the Veteran's past forgetfulness, and contends he current had undiagnosed PTSD.  He did not provide any opinion with respect the Veteran's memory loss and dementia.

In June 2011, the Veteran was afforded another VA psychiatric examination, during which he was diagnosed as having PTSD related to combat stressors.  The examiner noted the history of testing and diagnoses related to the Veteran's dementia.  However, he did not provide an opinion with respect the etiology of his dementia.  The examiner noted, however, that the Veteran's PTSD is a separate disorder from his dementia.  

In September 2012, the Veteran underwent another VA psychiatric examination during which his dementia diagnosis was confirmed.  Following review of the claims file, consideration of medical literature researched by the examiner and a librarian from the Omaha VA, and interview and examination of the Veteran, the examiner opined that the Veteran's dementia is less likely than not related to an in-service event, injury, or illness.  The examiner also opined that the Veteran's dementia is less likely than not caused by exposure to conditions in the Persian Gulf, and is less likely than not caused or aggravated by his PTSD.

In reaching these conclusions, the examiner noted that relevant medical literature does not show that dementia is the type of disability associated with exposure to conditions in the Persian Gulf.  The examiner cited numerous articles mainly indicating that psychological symptoms are more common for those who served in the PGW, than cognitive impairment.  In other words, the examiner could find "no scientific literature that establishes a cause and effect relationship between memory loss/dementia and exposure to events in the Persian Gulf."  

Additionally, the examiner found that the medical literature does not support that PTSD causes or aggravates dementia.  The examiner noted that there are no treatment records or other evidence of record to support finding that the Veteran's PTSD caused or aggravated his dementia beyond its natural progression.  

The examiner also indicated that based upon review of the record and relevant medical literature, he could not find that mild cognitive impairment is a predictor of dementia.  In other words, it is less likely than not that the memory problems reported in 1995 were a predictor of his current dementia.  The examiner further found that the Veteran's memory problems soon after service are more likely than not due to his service-connected PTSD.  In so concluding, the examiner cited the 1995 examination that he only had impairment of visual memory, and "not a pervasive loss of cognitive ability that would be expected in dementia."  He also cited to pertinent medical literature addressing the topic that generally concluded that it is impossible to conclude that mild cognitive impairment is a predictor of dementia.  

In October 2012, the Veteran's representative submitted additional argument in support of his claim.  Namely, he submitted an article entitled "Acetylcholinesterase inhibitors and Gulf War illnesses," dated in March 2008.  This article includes some commentary that Gulf War illnesses, including neurological, cognitive, and mood problems could be related to chemical exposure during the Gulf War.  The article does not include any specific reference to the Veteran or his symptoms over the years.  

Following submission of this March 2008 article, the Board remanded the Veteran's claim to allow the September 2012 VA examiner to review it and provide an addendum opinion.  The examiner reviewed the article submitted by the Veteran's attorney and reviewed additional articles on the topic of Gulf War illnesses.  Following such review the examiner indicated:

It is not possible to make a statement concerning "any conditions in the Persian Gulf" because of the possibility that conditions occurred there that have not been addressed in the peer-reviewed medical literature.  Based on my review of the literature and the conditions identified in that literature, it is my opinion that it is less likely than not that [the Veteran's] memory loss/dementia is related to service to include as due to exposure to any conditions in the Persian Gulf.  

In reaching this conclusion, the examiner noted:

The specific article on acetylcholinesterase inhibitors was March 2008 and it was reviewed.  In the same publication in April 2008 was a rebuttal that disputed any of the findings of causation.  Additional articles were reviewed as noted above.  There are no articles in the peer reviewed medical literature that establish acetylcholinesterase inhibitors as the cause of dementia.

Based on medical literature, memory problems increase with age as part of the normal aging process and veteran was 61 years old in 1995 and showed some mild cognitive problems with verbal memory; that is not unusual for someone age 61.  He returned from the Persian Gulf in 1991 which was four years before the psychological testing.  He also had symptoms of posttraumatic stress disorder one of which is impaired concentration and that can cause problems remembering things.  It is less likely than not that [the Veteran's] assertion of noticing short-term memory loss can be attributed to the present dementia.  The related question is about his competency with his current level of dementia to be able to accurately describe the state of his memory in 1991 which was over 20 years ago.  Without external objective verification of his history, it would be speculation on my part to determine whether he is accurately reporting in the present time what he experienced over 20 years ago.
      
The March 2008 article on acetylcholinesterase inhibitor and Gulf War illness was refuted by the article in the same publication in April 2008.  There have been no [peer] reviewed articles since that time that establish exposure to agents and conditions in the Gulf War as the cause of cognitive impairment or dementia.  Until there is scientific evidence to establish exposure to agents and conditions in the Gulf War, it is not possible to establish a cause-and-effect relationship with the subsequent development of dementia.

This opinion is based on a review of medical literature and not on speculation.  I have reviewed literature through October 22, 2013, and I know of no additional evidence available at that time that would change the opinion.  In summary, there is no evidence in the medical literature that indicates that exposure to various agents in the Gulf War causes dementia.

Upon careful review of the evidence of record, the Board finds that service connection for memory loss/dementia is not warranted.  In other words, the preponderance of the evidence is against awarding service connection for memory loss/dementia, to include as secondary to PTSD or due to an undiagnosed illness.

First, the Board observes that the Veteran's claimed neurocognitive symptoms have been medically ascribed to the diagnosis of dementia.  As the Veteran's symptoms have been attributed to the given medical diagnosis, service connection cannot be granted for the Veteran's complaints of memory loss/cognitive impairment as due to an undiagnosed illness.  As such, service connection for dementia cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

As noted above, in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.

In this case, however, there is no competent evidence of record indicating that the Veteran's memory loss/dementia was caused or aggravated by his active duty service, or secondary to his service-connected PTSD.  Indeed, the Veteran has sought medical treatment for his dementia, but none of the medical treatment providers has specifically concluded that the Veteran's dementia is attributable to his active duty or secondary to his service-connected PTSD.  The Board is aware of 2005 private treatment note indicating that his depression could be aggravating his dementia, and the 2010 neuropsychiatric examination noting that the Veteran's dementia "may" be related to his exposures during the Gulf War.  

In this regard, the Board notes that a medical opinion that is based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  In that vein, the Court has held that medical opinions that are equivocal in nature, such as those expressed in speculative language (e.g., "could have caused"), do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, the Board finds that the notations of the private examiners dated in 2005 and 2010 regarding the Veteran's dementia are equivocal in nature, and therefore, lack probative value.  

The Board finds that the most probative evidence of record as to the etiology of the Veteran's dementia is contained in the September 2012 and October 2013 VA examiner's opinions.  Again, no medical professional has linked the Veteran's dementia to his service-connected PTSD or to his active duty-including possible exposures to toxins/chemicals.  In that regard, the Board finds that the 2012 and 2013 opinions of the VA medical professional above are of great probative weight with respect to nexus.  These opinions are uniform inasmuch as based upon interview and physical examination of the Veteran, and review of the claims file, the medical professional found that the Veteran's current memory loss/dementia was not caused or chronically worsened by his service-connected PTSD, nor was it directly related to his military service.  A detailed rationale was provided as was a discussion of pertinent medical literature on the topic, as well as a finding that the Veteran's symptoms of memory loss and concentration problems reported during PGW examination in 1994 were manifestations of PTSD and not a predictor of his current dementia.  The examiner's overall conclusions are fully explained and consistent with the other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Therefore, as there is no medical evidence linking a currently diagnosed disability to service or secondary to a service-connected disability, this claim must be denied both on a direct and secondary basis.  As noted previously, the Veteran's son, who has medical training as a Physician's Assistant, while opining that the Veteran had PTSD, did not provide any opinion with respect the Veteran's memory loss and dementia.

The Board appreciates the arguments set forth by the Veteran and his representative, including the citation of treatise evidence and internet articles showing a possible link between Gulf War exposures and neurological, cognitive, and mood problems. 

With regard to the treatise evidence that the Veteran has offered, the Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the Veteran's representative submitted an internet printout related to Gulf War illnesses and exposure to toxins/chemicals.  This article does not specifically relate to the Veteran's particular case.  These submissions do not analyze the relationship between the Veteran's service-connected PTSD and his dementia, and they do not consider the relationship between the Veteran's Gulf War exposures and his dementia.  This evidence is generalized in nature; in other words, it considers none of the specific facts in the Veteran's case.  As such, the Board places little weight on this submission.

The Board has considered the argument submitted by the Veteran's representative indicating that the October 2013 VA examiner did not provide the specific citations for medical evidence used to refute the March 2008 article showing potential correlation between PGW service and dementia.  The Board notes, however, that the October 2013 examiner specifically considered the article submitted by the Veteran's representative and found it unpersuasive as to the etiology of the Veteran's dementia.  This article stated that there may be a correlation between PGW service and dementia, but the article did not consider whether this specific Veteran's dementia was related to his service in the Persian Gulf.  Additionally, even considering the article submitted by the representative, the examiner found that it did not lead to a 50 percent or more probability that the Veteran's current dementia was related to his military service, to include exposure to conditions during the PGW.  Finally, there is no competent and credible evidence of record to show that this Veteran's dementia was caused by his military service, including exposures in the Persian Gulf, or secondary to a service-connected disability.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has essentially contended that he experienced memory problems since his return from the military (also described by his family members), and that he continued to have such symptoms following discharge from active service.  The record clearly shows that the Veteran first reported memory problems during a 1994 PGW examination.  At the 1995 psychological assessment, the examiner found some memory problems associated with verbal memory, but his cognitive abilities were relatively intact.  The examiner thought that some underlying anxiety or depression was impacting his memory.  This was confirmed by the 2012/2013 VA examiner inasmuch as he found that the Veteran's symptoms first exhibited in 1994 were related to his PTSD symptomatology and were not related to his current dementia.  Additionally, when the Veteran was sent for a 1997 VA psychiatric examination, neither he nor his wife knew the purpose of this examination.  In summary, the Board finds that the negative record at service discharge and findings of the 1994, 1995, and 1997 examinations to be more probative than the statements submitted by the Veteran and his family to the RO following his claim to reopen.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the Board finds that the opinions of the VA examiners are of significantly greater probative weight than the Veteran's lay assertions, the lay assertions of his spouse and son, and internet printout showing a possible link between Gulf War exposures and dementia.  Additionally, the most probative medical evidence specifically rules out a relationship between the Veteran's current dementia and his service-connected PTSD.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER


Service connection for a psychiatric disorder to include memory loss and dementia is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


